DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-12 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by XU Hongjiang (CN – 107628059 A, from IDS, Examiner disclosed English machined translation of description for rejection reference).
As per claim 1, XU discloses Braking Device for Gauge-Changeable Bogie comprising:
a framework (braking device for bogie so that require some kind of frame work, Title), a wheel pair connected to the framework (Title), a braking hanger (E1, Fig: 1, 12) fixed to the framework, a hanger slider (E2, Fig: 5, 12) configured to be fixedly connected to a vehicle wheel braking clamp, and a transmission member (Attached figure and fig: 12),
wherein the hanger slider (E2) is connected to the braking hanger (E1, Fig: 12), the transmission member is connected to the hanger slider (Attached figure and fig: 12), a first end of the transmission member extends to a side surface of a vehicle wheel in the wheel pair (Attached figure and fig: 12), and the transmission member is configured to drive the hanger slider to move along a transverse direction with respect to the braking hanger when the first end is subjected to a thrust applied in the transverse direction by the vehicle wheel, so that the vehicle wheel braking clamp moves to a position corresponding to the vehicle wheel (Example 1, [0036] – [0055], Fig: 1-17).

As per claim 2, XU discloses wherein
the hanger slider (E2) comprises: a substrate plate (top portion in Fig: 5) connected to the vehicle wheel braking clamp, and a first guiding structure arranged on the substrate plate (E22 – E24, [0037], Fig: 5),
the braking hanger (E1) comprises: a base (E11, Fig: 1-4) connected to the framework, and a second guiding structure arranged on the base (E12, Fig: 1-4),
the first guiding structure (E22) is connected to the second guiding structure (E12), and movable along the transverse direction with respect to the second guiding structure (Fig: 1-4, 12).
As per claim 3, XU discloses wherein the first guiding structure (E22) is a guiding block (Fig: 1-4), and the second guiding structure (E12) is a guiding frame for receiving the guiding block (Fig: 1-4).

As per claim 4, XU discloses wherein a receiving space is provided between the guiding block and the substrate plate (Fig: 4-5),
the guiding frame comprises a top plate, a bottom plate inserted into the receiving space, and a side plate (E14, Fig: 3, 12) connected between the top plate and the bottom plate (Fig: 3, 12).

As per claim 9, XU discloses wherein the transmission member (Attached figure and fig: 12-14) comprises a linkage, a first end of which serves as the first end of the transmission member (Attached figure and fig: 12-14), and a second end of which serves as a second end of the transmission member (Attached figure and fig: 12-14).

As per claim 10, XU discloses wherein the substrate plate (E21, Fig: 12-14) is provided with a hinge part, with which a middle part of the linkage is hinged (Fig: 12-14).

As per claim 11, XU discloses wherein the hinge part comprises an upper hinge plate, a lower hinge plate and a stopping plate connected between the upper hinge plate and the lower hinge plate, each of the upper hinge plate and the lower hinge plate is provided with a hinge hole, which is configured to be connected with a through hole provided in the middle part of the linkage through a hinge member (Attached figure and fig: 12-14).

    PNG
    media_image1.png
    554
    684
    media_image1.png
    Greyscale


As per claim 12, XU discloses wherein the bogie further comprises a locking mechanism, which is configured for locking the guiding block in a preset position (The position slot E23 is a limiting block E24, [0037], Fig: 12-14).

Independent claim 17 recites all the limitations recited in claims 1-4 and is therefore rejects under the same rationale.

Allowable Subject Matter
Claims 5-8, and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art fails to disclose wherein an inner surface of the top plate of the guiding frame facing the bottom plate is provided with an elastic guiding mechanism,
a top surface of the guiding block is recessed inwardly to form a wave-shaped guiding groove with more than two wave troughs, and the elastic guiding mechanism is configured to abut against a surface of the wave-shaped guiding groove (Claim 5), wherein more than two rollers arranged along the transverse direction are provided between the bottom plate and the guiding block (Claim 8), a locking block and a second spring, the first locking member is provided with a first guiding ramp, and the locking block is provided with a second guiding ramp cooperating with the first guiding ramp,
a sidewall of the guiding block parallel to the transverse direction is provided with more than two locking slots sequentially arranged along the transverse direction,
one end of the second spring is connected to the base, and another end of the second spring is connected to the locking block, to push the locking block to be inserted into the locking slot to lock the guiding block,
the first locking member is connected to the second end of the linkage, to cooperate with the second locking member under the driving of the linkage to push the locking block out of the locking slot to unlock the guiding block (Claim 13), a transverse displacing wheel, which is connected to the first end of the linkage, and a tread of which is configured for contacting with a rim of the vehicle wheel (Claim 14) and wherein the substrate plate is provided with an adjusting mechanism arranged between the substrate plate and the transmission member, which is configured for adjusting transverse displacement of the transmission member to maintain a preset distance between the first end of the transmission member and the vehicle wheel (Claim 15).
Claims 6-7 depend on claim 5 and claim 16 depends on claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A: Diemling A (WO – 2011/006795 A1),
B: John Parton Clifford (US – 3,122,218 A),
C: James Butler Henry (US – 2,830,679), and
D: Emilsson F S (EP – 46619 A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                         

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657